Citation Nr: 0432818	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  97-20 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran had honorable active service from January 1983 to 
August 1992.  He also had additional service from August 1992 
to November 1994, following which he received an other than 
honorable discharge. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 RO decision that denied the 
veteran's application to reopen claims of service connection 
for a psychiatric disability and CFS.  In an October 2001 
decision, the Board reopened and remanded both claims of 
service connection to the RO for further evidentiary 
development. 

Unfortunately, the claims of service connection must again be 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

In October 2004, following certification of the appeal to the 
Board, medical evidence was received at the RO that is 
pertinent to the present appeal.  This medical evidence was 
then forwarded to the Board and received in November 2004.  
It is noted that the RO has not yet considered this evidence 
in conjunction with the appeal and the veteran has not waived 
initial RO consideration of this evidence; as such, the case 
must now be remanded.  38 C.F.R. § 20.1304(c) (2004).


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should review all evidence 
that was submitted following the 
issuance of the February 2004 
supplemental statement of the case.  

2.  If upon completion of the above 
action the claims remain denied, the 
case should be returned after 
compliance with requisite appellate 
procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

